          Case 6:20-cv-00660-JDK Document 16 Filed 12/31/20 Page 1 of 1 PageID #: 130
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Eastern District of Texas
                                             __________              __________


          The Honorable Louie Gohmert, et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No.     6:20-cv-660-JDK
             The Honorable Michael R. Pence                    )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          U.S. House of Representatives, Amicus Curiae                                                                 .


Date:          12/31/2020                                                              /s/ Douglas N. Letter
                                                                                         Attorney’s signature


                                                                              Douglas N. Letter, DC Bar No. 253492
                                                                                     Printed name and bar number
                                                                                     Office of General Counsel
                                                                                  U.S. House of Representatives
                                                                                 219 Cannon House Office Building
                                                                                      Washington, DC 20515
                                                                                               Address

                                                                                  douglas.letter@mail.house.gov
                                                                                            E-mail address

                                                                                          (202) 225-9700
                                                                                          Telephone number

                                                                                          (202) 226-1360
                                                                                             FAX number
